Exhibit 10.4

 

Execution Copy

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of January 29,
2008 (the “Effective Date”), is made and entered into by and between Mrs. Fields
Famous Brands, LLC, a Delaware limited liability company and the parent of the
Sellers (as defined below) (“MFFB”) and NexCen Asset Acquisition, LLC, a
Delaware limited liability company (“NexCen Asset Acquisition” or “Purchaser”). 
MFFB and Purchaser may each be referred to herein individually as a “Party,” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of even
date herewith (the “Purchase Agreement”), by and among NexCen Brands, Inc., a
Delaware corporation,  Purchaser  (the “Buyer”), MFFB, Great American Cookie
Company Franchising, LLC, a Delaware limited liability company (“GACCF”), Great
American Manufacturing, LLC, a Delaware limited liability company (“GAM,” and
collectively with GACCF the “Sellers”), the Buyer and/or its Affiliates are
acquiring certain assets of GACCF related to the “Great American Cookie” brand
franchising business (“GAC Franchise Business”) and of GAM related to the “Great
American Cookie” dough manufacturing and supply business (the “GAC Manufacturing
Business”);

 

WHEREAS, in connection with the foregoing, and as contemplated by the Purchase
Agreement, MFFB has agreed to provide certain services to Buyer following the
Closing; and

 

WHEREAS, this Agreement governs the Services (as defined below) that MFFB has
agreed to provide to Purchaser in relation to the GAC Franchise Business.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 


ARTICLE I
DEFINITIONS


 

Each capitalized term used herein without definition shall have the meaning
ascribed to it in the Purchase Agreement.

 


ARTICLE II
REPRESENTATIONS AND WARRANTIES


 


2.1                   REPRESENTATIONS AND WARRANTIES OF MFFB.  MFFB MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO PURCHASER, EACH OF WHICH IS TRUE AND
CORRECT ON THE EFFECTIVE DATE:


 


(A)           MFFB IS A LIMITED LIABILITY COMPANY DULY FORMED AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF  DELAWARE, AND HAS ALL REQUISITE LIMITED
LIABILITY COMPANY POWER


 

--------------------------------------------------------------------------------



 


AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


(B)           MFFB HAS, OR WILL USE GOOD FAITH EFFORTS TO OBTAIN, ALL CONSENTS
PURSUANT TO APPLICABLE REGULATIONS AND UNDER EXISTING LICENSES OR CONTRACTS WITH
THIRD PARTIES TO ENTER INTO AND PERFORM THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


(C)           MFFB’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAS
BEEN DULY AUTHORIZED BY, AND IS IN ACCORDANCE WITH, ITS CERTIFICATE OF FORMATION
AND OPERATING AGREEMENT; THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED FOR
IT BY THE SIGNATORY SO AUTHORIZED; AND THIS AGREEMENT CONSTITUTES ITS LEGAL,
VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST MFFB IN ACCORDANCE WITH THE
TERMS HEREOF, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY LAWS, OR BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEMENT IS CONSIDERED IN EQUITY OR AT LAW).


 


2.2                   REPRESENTATIONS AND WARRANTIES OF PURCHASER.  PURCHASER
MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO MFFB, EACH OF WHICH IS
TRUE AND CORRECT ON THE EFFECTIVE DATE:


 


(A)           PURCHASER IS A LIMITED LIABILITY COMPANY DULY INCORPORATED AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF  DELAWARE.


 


(B)           PURCHASER HAS ALL REQUISITE LIMITED LIABILITY POWER AND AUTHORITY
TO ENTER INTO AND PERFORM THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED HEREIN.


 


(C)           PURCHASER’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY, AND ARE IN ACCORDANCE WITH, ITS CERTIFICATE OF
FORMATION AND OPERATING AGREEMENT; THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED FOR IT BY THE SIGNATORY SO AUTHORIZED; AND THIS AGREEMENT CONSTITUTES
ITS LEGAL, VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH THE TERMS HEREOF, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY LAWS, OR BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEMENT IS CONSIDERED IN EQUITY OR AT LAW).


 


ARTICLE III
PROVISION OF SERVICES


 


3.1                   SERVICES.


 


(A)           MFFB SHALL PROVIDE, OR CAUSE TO  BE PROVIDED, THE SERVICES SET
FORTH ON EXHIBIT A TO THIS AGREEMENT (INDIVIDUALLY, A “SERVICE” AND
COLLECTIVELY, THE “SERVICES”) TO PURCHASER, OR TO AN AFFILIATE OF PURCHASER, AS
PURCHASER MAY DIRECT, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE TERMS AND CONDITIONS SET FORTH ON
EXHIBIT A, DURING THE TERM (AS DEFINED BELOW).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS
AND CONDITIONS OF ANY EXHIBIT HERETO, THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL GOVERN, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN.


 


(B)           MFFB HEREBY COVENANTS, AGREES, AND WARRANTS:  (I) THAT THE
SERVICES TO BE PROVIDED BY MFFB SHALL BE PERFORMED IN A GOOD AND WORKMANLIKE
MANNER, (II) THAT THE SERVICES

 

2

--------------------------------------------------------------------------------


 


AND ANY REPORTS OR ADVICE PROVIDED BY MFFB WITH RESPECT TO THE SERVICES SHALL
COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL REQUIREMENTS, AND
(III) THAT THE SERVICES SHALL COMPLY IN ALL MATERIAL RESPECTS WITH GAAP, IF
APPLICABLE.


 


3.2                   SERVICE FEES AND EXPENSES.


 


(A)           IN CONSIDERATION FOR THE SERVICES PROVIDED TO PURCHASER BY MFFB
HEREUNDER AND IN ACCORDANCE HEREWITH, PURCHASER SHALL PAY, OR CAUSE TO BE PAID,
TO MFFB THE FEE SET FORTH IN EXHIBIT B (THE “SERVICE FEE”).  IN ADDITION,
PURCHASER SHALL REIMBURSE, OR CAUSE TO BE REIMBURSED TO, MFFB FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES MFFB INCURS IN THE PERFORMANCE OR PROVISION OF THE
SERVICES HEREUNDER (“EXPENSES”) AS SET FORTH ON EXHIBIT A; PROVIDED, HOWEVER,
THAT MFFB SHALL OBTAIN PURCHASER’S PRIOR WRITTEN APPROVAL BEFORE INCURRING ANY
OUT-OF-POCKET EXPENSES EXCEEDING $5,000 IN THE AGGREGATE.  IN ADDITION,
PURCHASER SHALL REIMBURSE MFFB, IN ACCORDANCE WITH EXHIBIT C, FOR ANY RETENTION
PAYMENTS MADE BY MFFB TO RETAIN A EMPLOYEE LISTED ON EXHIBIT C WHO WILL PROVIDE
THE SERVICES; PROVIDED, THAT MFFB SHALL OBTAIN THE PURCHASER’S PRIOR WRITTEN
APPROVAL BEFORE AGREEING TO PAY ANY ADDITIONAL AMOUNTS OTHER THAN SET FORTH ON
EXHIBIT C; PROVIDED, FURTHER, THAT PURCHASER’S OBLIGATIONS TO REIMBURSE THE
AMOUNTS SET FORTH ON EXHIBIT C SHALL BE CONTINGENT UPON SUCH EMPLOYEES STAYING
TO THE EARLIER OF (I) THE TERMINATION OF THIS AGREEMENT,  OR (II) A DATE
MUTUALLY AGREED UPON BY THE PARTIES.


 


(B)           IN ADDITION, MFFB SHALL DELIVER TO PURCHASER AN INVOICE SETTING
FORTH IN REASONABLE DETAIL ANY EXPENSES (“EXPENSE INVOICE”) INCURRED IN
CONNECTION WITH THE SERVICES PROVIDED TO PURCHASER OR ITS AFFILIATES BY MFFB
HEREUNDER AND IN ACCORDANCE HEREWITH FOR EACH CALENDAR MONTH DURING THE TERM. 
PURCHASER SHALL PAY, OR CAUSE TO BE PAID, TO MFFB ALL AMOUNTS DUE UNDER THE
EXPENSE INVOICE PROMPTLY UPON, BUT IN NO EVENT LATER THAN, THE DATE WHICH IS
THIRTY (30) DAYS FOLLOWING PURCHASER’S RECEIPT OF THE EXPENSE INVOICE; PROVIDED,
HOWEVER, THAT IN THE EVENT PURCHASER HAS A GOOD FAITH OBJECTION TO ANY PORTION
OF SUCH EXPENSE INVOICE, AS SET FORTH IN A NOTICE TO MFFB CONTAINING REASONABLE
DETAIL AS TO THE BASIS FOR PURCHASER’S OBJECTION (AN “OBJECTION NOTICE”),
PURCHASER SHALL PAY THAT PORTION OF SUCH INVOICE TO WHICH IT DOES NOT OBJECT AND
UPON THE RESOLUTION OF THE DISPUTE RELATING TO THE PORTION OF THE INVOICE TO
WHICH PURCHASER HAS OBJECTED, PAY ANY OTHER AMOUNTS DUE AND OWING TO MFFB IN
ACCORDANCE WITH SUCH RESOLUTION.


 


ARTICLE IV
TERM; TERMINATION


 


4.1                   TERM.  THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE
AND CONTINUE FOR A TERM OF FORTY FIVE (45) DAYS (THE “ TERM”), UNLESS THIS
AGREEMENT IS EARLIER TERMINATED AS PROVIDED BELOW.


 


4.2                   EARLY TERMINATION FOR CAUSE.  EITHER PARTY (THE
“NON-DEFAULTING PARTY”) MAY TERMINATE THIS AGREEMENT AT ANY TIME AND PURSUE ALL
RIGHTS AND REMEDIES AVAILABLE TO IT AT LAW, IN EQUITY OR OTHERWISE IF ANY OF THE
FOLLOWING SHALL OCCUR WITH RESPECT TO THE OTHER PARTY (THE “DEFAULTING PARTY”):


 


(A)           ANY REPRESENTATION OR WARRANTY OF THE DEFAULTING PARTY SET FORTH
IN THIS AGREEMENT WAS FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE;

 

3

--------------------------------------------------------------------------------


 


(B)           THE DEFAULTING PARTY FAILS TO PAY ANY OBLIGATION HEREUNDER WHEN
DUE AND SUCH FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS AFTER RECEIPT OF
NOTICE OF SUCH FAILURE FROM THE NON-DEFAULTING PARTY;


 


(C)           THE DEFAULTING PARTY FAILS TO PERFORM ANY MATERIAL OBLIGATION
HEREUNDER (OTHER THAN PAYMENT OBLIGATIONS) AND SUCH FAILURE CONTINUES FOR AT
LEAST TEN (10) BUSINESS DAYS AFTER RECEIPT OF NOTICE OF SUCH FAILURE FROM THE
NON-DEFAULTING PARTY; OR


 


(D)           (I) THE DEFAULTING PARTY SHALL COMMENCE ANY CASE, PROCEEDING OR
OTHER ACTION (A)  UNDER ANY EXISTING OR FUTURE LAW, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,
LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS
DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR
OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR THE DEFAULTING PARTY SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE DEFAULTING PARTY
ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE
WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION
OR APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD
OF SIXTY (60) DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST THE DEFAULTING
PARTY ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OR
ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY
SUCH RELIEF AND WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR
BONDED PENDING APPEAL WITHIN SIXTY (60) DAYS FROM THE ENTRY THEREOF; OR (IV) THE
DEFAULTING PARTY SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS
CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN
CLAUSE (I), (II) OR (III) ABOVE.


 


4.3                   EARLY TERMINATION FOR CONVENIENCE.  THIS AGREEMENT MAY BE
TERMINATED AT ANY TIME BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES.


 


4.4                   EFFECT OF TERMINATION.


 


(A)   OBLIGATIONS UNDER THE PURCHASE AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, UPON THE TERMINATION OF THIS AGREEMENT, MFFB SHALL
CONTINUE TO BE BOUND BY THE PURCHASE AGREEMENT AND SHALL PROVIDE REASONABLE
SERVICES AS NECESSARY TO ENFORCE THE PURCHASER’S RIGHTS UNDER THE PURCHASE
AGREEMENT INCLUDING THE REMITTANCE OF ANY MONIES RECEIVED BY MFFB OR EITHER OF
THE SELLERS THAT IS THE PROPERTY OF THE PURCHASER.


 


(B)   REIMBURSEMENT OF SERVICE FEES.  IF PURCHASER, AS THE NON-DEFAULTING PARTY,
TERMINATES THIS AGREEMENT PURSUANT TO SECTION 4.2, MFFB WILL REIMBURSE PURCHASER
A PORTION OF THE SERVICE FEE EQUAL TO THE PRODUCT OF (X) THE SERVICE FEE
MULTIPLIED BY (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE ACTUAL NUMBER OF
DAYS ELAPSED FROM THE EFFECTIVE DATE UNTIL THE TERMINATION DATE AND THE
DENOMINATOR OF WHICH IS FORTY-FIVE (45) DAYS.

 

4

--------------------------------------------------------------------------------


 


ARTICLE V
INDEMNIFICATION AND LIABILITY


 


5.1                   INDEMNIFICATION BY PURCHASER.  EXCEPT AS PROVIDED IN
SECTION 5.3, PURCHASER SHALL INDEMNIFY AND HOLD MFFB, EACH OF ITS AFFILIATES,
AND THE RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUB-AGENTS AND
CONTRACTORS OF EACH (EACH A “SELLER INDEMNITEE”), HARMLESS AGAINST ANY LOSSES,
DAMAGES, COSTS, LIABILITIES OR EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE COUNSEL FEES AND EXPENSES) ARISING IN CONNECTION WITH ANY CLAIM,
ACTION, DEMAND, SUIT OR CAUSE OF ACTION WHICH IS BROUGHT BY ANY THIRD PARTY,
INCLUDING ANY EMPLOYEE NOT INDEMNIFIED DIRECTLY HEREUNDER (A “CLAIM”), TO THE
EXTENT RESULTING FROM (I) THE BREACH OF A REPRESENTATION OR WARRANTY OF
PURCHASER SET FORTH IN SECTION 2.2 OR (II) ANY ACT DONE OR SUFFERED BY MFFB, ITS
AFFILIATES, EMPLOYEES OR CONTRACTORS IN CONNECTION WITH THEIR PERFORMANCE UNDER
THIS AGREEMENT IN RELIANCE UPON AND IN ACCORDANCE WITH ANY REQUEST, INSTRUCTION
OR ORDER GIVEN OR EXECUTED BY ANY OF THE OPERATING REPRESENTATIVES OF PURCHASER,
OR ANY OF ITS AFFILIATES HAVING RESPONSIBILITY FOR MONITORING OR SUPERVISING THE
PERFORMANCE OF SERVICES.  IN THE EVENT OF ANY DEMAND FOR ANY INDEMNIFICATION
UNDER THIS SECTION 5.1, PURCHASER SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION
AND AT ITS SOLE COST AND EXPENSE, TO UNDERTAKE AND DIRECT THE DEFENSE OF THE
AFFECTED SELLER INDEMNITEE WITH RESPECT TO SUCH MATTERS.  IN THE EVENT MFFB OR
ONE OF ITS AFFILIATES IS SERVED OR PRESENTED WITH A CLAIM, MFFB OR SUCH
AFFILIATE, AS APPLICABLE, SHALL PROVIDE PURCHASER WITH PROMPT WRITTEN NOTICE
THEREOF, PROVIDED THAT MFFB’S OR ITS AFFILIATE’S, AS THE CASE MAY BE, FAILURE OR
DELAY IN PROVIDING SUCH NOTICE SHALL NOT AFFECT PURCHASER’S INDEMNITY OBLIGATION
HEREUNDER EXCEPT TO THE EXTENT PURCHASER’S ABILITY TO DEFEND OR SETTLE A CLAIM
IS MATERIALLY IMPAIRED THEREBY.  THE OBLIGATIONS UNDER THIS SECTION 5.1 SHALL
SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


5.2                   INDEMNIFICATION BY MFFB.  EXCEPT AS PROVIDED IN
SECTION 5.3, MFFB SHALL INDEMNIFY AND HOLD PURCHASER, EACH OF ITS AFFILIATES,
AND THE RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUB-AGENTS AND
CONTRACTORS OF EACH (EACH A “PURCHASER INDEMNITEE”), HARMLESS AGAINST ANY
LOSSES, DAMAGES, COSTS, LIABILITIES OR EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE COUNSEL FEES AND EXPENSES) ARISING IN CONNECTION WITH ANY CLAIM TO
THE EXTENT RESULTING FROM (I) THE BREACH OF A REPRESENTATION OR WARRANTY OF MFFB
AS SET FORTH IN SECTION 2.1, OR (II) THE BREACH OF A COVENANT OF MFFB AS SET
FORTH IN SECTION 3.1, OR (III) THE GROSS NEGLIGENCE OF MFFB, ITS AFFILIATES,
EMPLOYEES OR CONTRACTORS IN THE PERFORMANCE OF SERVICES HEREUNDER.  IN THE EVENT
OF ANY DEMAND FOR ANY INDEMNIFICATION UNDER THIS SECTION 5.2, MFFB SHALL HAVE
THE RIGHT, IN ITS SOLE DISCRETION AND AT ITS SOLE COST AND EXPENSE, TO UNDERTAKE
AND DIRECT THE DEFENSE OF THE AFFECTED PURCHASER INDEMNITEE WITH RESPECT TO SUCH
MATTERS.  IN THE EVENT PURCHASER OR ONE OF ITS AFFILIATES IS SERVED OR PRESENTED
WITH A CLAIM, PURCHASER OR SUCH AFFILIATE, AS APPLICABLE, SHALL PROVIDE MFFB
WITH PROMPT WRITTEN NOTICE THEREOF, PROVIDED THAT PURCHASER’S OR ITS AFFILIATES,
AS THE CASE MAY BE, FAILURE OR DELAY IN PROVIDING SUCH NOTICE SHALL NOT AFFECT
MFFB’S INDEMNITY OBLIGATION HEREUNDER EXCEPT TO THE EXTENT MFFB’S ABILITY TO
DEFEND OR SETTLE A CLAIM IS MATERIALLY IMPAIRED THEREBY.  THE OBLIGATIONS UNDER
THIS SECTION 5.2 SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


5.3                   CONSEQUENTIAL DAMAGES.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY IN
CONTRACT, TORT, STRICT LIABILITY, WARRANTY OR OTHERWISE, FOR ANY SPECIAL,
INCIDENTAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

5

--------------------------------------------------------------------------------


 


ARTICLE VI
GENERAL PROVISIONS


 


6.1                   FORCE MAJEURE.  IN THE EVENT OF AN ACT OF GOD, ORDER OR
RESTRAINT OF A GOVERNMENT AUTHORITY, WAR (DECLARED OR UNDECLARED) OR WARLIKE
CONDITIONS, ACT OF TERRORISM, BLOCKADE, REVOLUTION, STRIKE, LOCKOUT, CIVIL
COMMOTION, FIRE, FLOOD, STORM, EPIDEMIC OR ANY OTHER OCCURRENCE BEYOND A PARTY’S
REASONABLE CONTROL, SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY THEREOF
AND, SO LONG AS SUCH CONDITION SHALL PERSIST, SUCH PARTY SHALL NOT BE LIABLE FOR
THE DELAY IN PERFORMANCE OF, OR THE FAILURE TO PERFORM, ITS OBLIGATIONS (OTHER
THAN OBLIGATIONS FOR PAYMENT OF AMOUNTS DUE HEREUNDER) UNDER THIS AGREEMENT
CAUSED DIRECTLY OR INDIRECTLY THEREBY.


 


6.2                   SELLERS AS INDEPENDENT CONTRACTORS.  THE PARTIES AGREE
THAT MFFB SHALL PERFORM THE SERVICES HEREUNDER IN THE CAPACITY OF AN INDEPENDENT
CONTRACTOR.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO MEAN OR IMPLY THAT
MFFB IS A PARTNER, JOINT VENTURER, AGENT OR REPRESENTATIVE OF, OR OTHERWISE
ASSOCIATED WITH, PURCHASER OR ITS AFFILIATES.  PURCHASER NOR MFFB SHALL
REPRESENT TO OTHERS, NOR SHALL EITHER TAKE ANY ACTION FROM WHICH OTHERS COULD
REASONABLY INFER, THAT ONE PARTY IS A PARTNER, JOINT VENTURER, AGENT OR
REPRESENTATIVE OF, OR OTHERWISE ASSOCIATED WITH, THE OTHER PARTY.


 


6.3                   NOTICES.  ALL NOTICES AND REQUESTS IN CONNECTION WITH THIS
AGREEMENT SHALL BE GIVEN OR MADE UPON THE RESPECTIVE PARTIES IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED, TELECOPIED OR MAILED BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FIRST-CLASS POSTAGE PREPAID, TO THE
PARTIES AT THE FOLLOWING ADDRESSES:

 

6

--------------------------------------------------------------------------------


 

If to MFFB, to:

 

 

 

Mrs. Fields Famous Brands, LLC

 

2855 East Cottonwood Parkway, Suite 400

Salt Lake City, UT 84121

 

Attention:  Michael Ward, EVP and General Counsel

Facsimile:

(801) 736-5944

 

 

 

If to Purchaser, to:

 

 

 

NexCen Franchise Management, Inc.

 

1330 Avenue of the Americas, 34th Floor

 

New York, NY 10019

 

Attention:

Sue J. Nam, General Counsel

Facsimile:

(212) 247-7132

 

 

 

and

 

 

 

Kirkland & Ellis LLP

 

655 15th Street, N.W.

 

Washington, DC 20005

 

Attention:

Mark D. Director, Esq.

 

Facsimile:

(202) 879-5200

 

 

 

All notices and other communications required or permitted under this Agreement
that are addressed as provided in this Section 6.3 will, if delivered
personally, be deemed given upon delivery; will, if delivered by telecopy, be
deemed delivered when confirmed; and will, if delivered by mail in the manner
described above, be deemed given on the third Business Day after the day it is
deposited in a regular depositary of the United States mail.  Any Party from
time to time may change its address for the purposes of notices to that Party by
giving a similar notice specifying a new address, but no such notice will be
deemed to have been given until it is actually received by the Party sought to
be charged with the contents thereof.

 


6.4                   CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


 


6.5                   VALIDITY.  IN CASE ANY PROVISION IN THIS AGREEMENT SHALL
BE FOUND BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, SUCH PROVISION SHALL BE CONSTRUED AND ENFORCED AS IF IT HAD BEEN
MORE NARROWLY DRAWN SO AS NOT TO BE INVALID, ILLEGAL OR UNENFORCEABLE, OR
REMOVED FROM THE AGREEMENT, AND THE VALIDITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.


 


6.6                   WAIVER AND REMEDIES.  ANY TERM OR CONDITION OF THIS
AGREEMENT MAY BE WAIVED AT ANY TIME BY THE PARTY THAT IS ENTITLED TO THE BENEFIT
THEREOF.  SUCH WAIVER MUST BE SET FORTH IN A WRITTEN INSTRUMENT DULY EXECUTED BY
SUCH PARTY.  A WAIVER ON ONE OCCASION WILL NOT BE DEEMED TO BE A WAIVER OF THE
SAME OR ANY OTHER BREACH ON A FUTURE OCCASION.  ALL REMEDIES, EITHER UNDER THIS
AGREEMENT, OR BY LAW OR OTHERWISE AFFORDED, WILL BE CUMULATIVE AND NOT
ALTERNATIVE. 

 

7

--------------------------------------------------------------------------------


 


THE FAILURE OF EITHER PARTY TO EXERCISE IN ANY RESPECT ANY RIGHT PROVIDED FOR
HEREIN SHALL NOT BE DEEMED A WAIVER OF SUCH RIGHT OR OF ANY OTHER RIGHT
HEREUNDER.


 


6.7                   RETURN OF INFORMATION.  UPON COMPLETION OF THE SERVICES,
OR UPON REQUEST BY EITHER PARTY, THE PARTY TO WHICH ANY PROPRIETARY OR
CONFIDENTIAL INFORMATION (“PROPRIETARY INFORMATION”) HAS BEEN DISCLOSED TO OR
OTHERWISE RECEIVED OR OBTAINED (THE “TRANSFEREE”) SHALL DELIVER OVER TO THE
REQUESTING PARTY (THE “TRANSFEROR”) ALL PROPRIETARY INFORMATION EMBODIED IN
TANGIBLE FORM AND MATERIAL BY THE TRANSFEREE, INCLUDING ALL COPIES OF DOCUMENTS,
DATA, SOFTWARE, PROGRAMS AND THINGS, INCLUDING ALL RECORDINGS ON MAGNETIC,
OPTICAL AND OTHER MEDIA, AND ALL LISTINGS, COMPRISING OR EMBODYING PROPRIETARY
INFORMATION AND SHALL NOT TAKE OR RETAIN ANY COPIES THEREOF.  NOTWITHSTANDING
THE FOREGOING, THE TRANSFEREE SHALL BE ENTITLED TO RETAIN ONE (1) COPY OF ANY
PROPRIETARY INFORMATION FOR ARCHIVAL REASONS ONLY.


 


6.8                   SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS
AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  NEITHER PARTY MAY ASSIGN ITS RIGHTS OR
DELEGATE ITS OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, WHICH CONSENT SHALL NOT BE REASONABLY WITHHELD.  NOTHING HEREIN
SHALL PRECLUDE EITHER PARTY FROM ASSIGNING THIS AGREEMENT TO AN ENTITY THAT
SUCCEEDS TO ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE ASSIGNING
PARTY, PROVIDED THAT THE SUCCEEDING ENTITY AGREES TO BE BOUND BY THE TERMS
HEREOF EITHER IN WRITING OR BY OPERATION OF LAW.


 


6.9                   AMENDMENTS.  THIS AGREEMENT MAY BE MODIFIED OR AMENDED
ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED BY EACH OF THE PARTIES.


 


6.10                 ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES ALL PRIOR
DISCUSSIONS AND AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT, AND THIS AGREEMENT CONTAINS THE SOLE AND ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


6.11                 COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH WILL CONSTITUTE ONE AND THE SAME INSTRUMENT. 
SIGNATURES OF THE PARTIES TRANSMITTED BY FACSIMILE SHALL BE DEEMED TO BE THEIR
ORIGINAL SIGNATURES FOR ALL PURPOSES.


 


6.12                 HEADINGS, GENDER. ETC.  THE HEADINGS USED IN THIS AGREEMENT
HAVE BEEN INSERTED FOR CONVENIENCE AND DO NOT CONSTITUTE MATTER TO BE CONSTRUED
OR INTERPRETED IN CONNECTION WITH THIS AGREEMENT.  UNLESS THE CONTEXT OF THIS
AGREEMENT OTHERWISE REQUIRES, (A) WORDS OF ANY GENDER ARE DEEMED TO INCLUDE
OTHER GENDERS, (B) WORDS USING THE SINGULAR OR PLURAL NUMBER ALSO INCLUDE THE
PLURAL OR SINGULAR NUMBER, RESPECTIVELY, (C) THE TERMS “HEREOF,” “HEREIN,”
“HEREBY,” “HERETO,” AND DERIVATIVE OR SIMILAR WORDS REFER TO THIS ENTIRE
AGREEMENT, AND (D) THE TERM “SECTION” REFERS TO THE SPECIFIED SECTION OF THIS
AGREEMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

NEXCEN ASSET ACQUISITION, LLC

 

 

 

 

 

 

 

By:

NexCen Brands, Inc., its Managing Member

 

 

 

 

By:

/s/ Robert D’Loren

 

 

Title:

President and Chief Executive

 

 

 

Officer

 

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------


 

 

MRS. FIELDS FAMOUS BRANDS, LLC

 

 

 

By:

/s/ Michael Ward

 

 

Title:

Executive Vice President, Chief

 

 

 

Legal Officer and Secretary

 

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

I.                                         Transition Services Agreement -
Description of Services

 

A.            Services to be provided by MFFB

 

Service

1.

 

Transitioning the data and IT systems from Sellers to Purchaser

 

 

 

2.

 

Reporting of franchisee sales through MFFB’s current system until the earlier of
(i) the termination of this Agreement, or (ii) as requested by Purchaser to move
the reporting of sales to its systems.

 

 

 

3.

 

EFT process for sales reported into MFFB’s current system. EFT funds from the
Businesses shall be transferred from franchisees directly to Purchaser’s bank
accounts once MFFB has recouped current accounts receivable pursuant to
Section 3.7 of the Asset Purchase Agreement

 

 

 

4.

 

Reimbursement to Purchaser of any vendor rebates, royalties, or other revenues
arising on or after the Closing date collected by MFFB or a Subsidiary or
Affiliate relating to the Businesses by wire within five business days of
receipt. Such monies collected by MFFB that are the property of the Purchaser
shall be held in trust by MFFB until such time as they are remitted to
Purchaser.

 

 

 

5.

 

Transitioning of marketing campaigns and materials from Sellers to Purchaser

 

 

 

6.

 

Transitioning franchise support services from Seller to Purchaser

 

 

 

7.

 

Transitioning vendors for both the franchisees and the factory

 

 

 

9.

 

Transitioning royalty collection procedures, directing any wrongly transferred
funds or checks from franchisees following the Closing date to Purchaser within
five business days of receipt by MFFB.

 

 

 

10.

 

Transitioning any gift card programs that relate to Great American Cookie from
MFFB to Purchaser [note: are there any gift card programs?]

 

 

 

11.

 

Customer complaint hotline/customer service (“Navigator”) – transitioning to
Purchaser; provided, that Purchaser is not acquiring any portion of the
Navigator software

 

 

 

12.

 

Training of new franchisees

 

 

 

13.

 

Transitioning development procedures and franchisees in various stages of
development

 

 

 

14.

 

Construction – transitioning any locations under construction to Purchaser’s
construction team

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Service Fees for Transition Services Agreement

 

Purchaser shall pay, by wire transfer, within 5 days of the Effective Date
$112,500 dollars.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Retention Costs For Employees

 

--------------------------------------------------------------------------------